                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :       3:CR-20-108

            v.                           :     (JUDGE MANNION)

ANTHONY QUAMAINE BROWN,                  :

           Defendant                     :

                              MEMORANDUM

      Presently before the court is the Motion for Severance, (Doc. 339), filed by

defendant Anthony Quamaine Brown, a/k/a “BX”, through his counsel. Brown is

charged in a second superseding indictment, (Doc. 392), with one count of

conspiracy to distribute controlled substances, i.e., heroin, cocaine, fentanyl,

cocaine base (“crack”), and tramadol, Count 1, in violation of 21 U.S.C. §841(a)(1),

§841(b)(1)(A) and (B). 1 On April 9, 2021, Brown filed his motion for severance

pursuant to Fed.R.Crim.P. 8 and 14, and he seeks the court to sever his trial from

his three remaining co-defendants, who are all allegedly part of the same drug

trafficking conspiracy as Brown, and who are all currently scheduled to jointly go




      1In Count 1, (Doc. 392 at 3), it is alleged that the amount of controlled
substances involved in the drug trafficking conspiracy attributable to Brown, is as
follows:
      1 kilogram and more of a mixture and substance containing a detectable
      amount of heroin; and 40 grams and more of a mixture and substance
      containing a detectable amount of fentanyl.
to trial. Brown alleges that he will be unduly prejudiced for several reasons if his

trial is not severed from his co-defendants.

        Brown’s pending motion has been fully briefed, and is now ripe for

disposition. Based on the following, defendant Brown’s motion for severance,

(Doc. 339), will be DENIED, and he will be tried jointly with his three co-defendants.



   I.       FACTUAL AND PROCEDURAL HISTORY2

        Brown has three remaining co-defendants in this case who are scheduled to

jointly go to trial August 16, 2021, namely, Tysheen Gott, Robert Thompson, and

Damien Navarro.

        On April 9, 2021, Brown filed his brief in support of his motion for severance.

(Doc. 341). After being granted an extension of time, the government filed its brief

in opposition to Brown’s motion to sever his trial on May 24, 2021. (Doc. 410).

Brown did not file a reply brief regarding his motion for severance and the time

within which it was due has expired.




        Since the court stated the factual background of this case in its July 2, 2021
        2
Memorandum denying Thompson’s motion to suppress wiretap evidence, it is not
fully repeated herein.(See also Doc. 407 at 1-4).
                                           2
      II.   LEGAL STANDARD FOR MOTION TO SEVER

      The purposes of Rules 8(b) and 14 are “to promote economy and efficiency

and to avoid a multiplicity of trials, [so long as] these objectives can be achieved

without substantial prejudice to the right of the defendants to a fair trial.” Bruton v.

United States, 391 U.S. 123, 131 n. 6, 88 S.Ct. 1620 (1968). Federal Rule of

Criminal Procedure 8 addresses the joinder of offenses and defendants and

provides:

   (a) Joinder of Offenses. The indictment or information may charge a
       defendant in separate counts with 2 or more offenses if the offenses
       charged-whether felonies or misdemeanors or both-are of the same or
       similar character, or are based on the same act or transaction, or are
       connected with or constitute parts of a common scheme or plan.

   (b) Joinder of Defendants. The indictment or information may charge 2 or
       more defendants if they are alleged to have participated in the same act or
       transaction or in the same series of acts or transactions, constituting an
       offense or offenses. The defendants may be charged in one or more
       counts together or separately. All defendants need not be charged in each
       count.

      The court in U.S. v. Adens, 2015 WL 894205, *1 (E.D. Pa. Feb. 27, 2015),

stated “[w]hen multiple defendants are charged in a single case, as here, Rule 8(b)

governs both the proper joinder of defendants and the proper joinder of offenses.”

(citing United States v. Irizarry, 341 F.3d 273, 287 (3d Cir. 2003)).

      The court in U.S. v. Mayhams, 2018 WL 6524394, *4 (M.D. Pa. Dec. 12,

2018), discussed Rule 8(b) and explained:


                                           3
      Rule 8(b) embodies the “the fundamental principle that the federal system
      prefers ‘joint trials of defendants who are indicted together [ ]’ because joint
      trials ‘promote efficiency and serve the interests of justice by avoiding the
      scandal and inequity of inconsistent verdicts.’” United States v. Urban, 404
      F.3d 754, 775 (3d Cir. 2005) (quoting Zafiro v. United States, 506 U.S. 534,
      537, 113 S. Ct. 933, 122 L.Ed. 2d 317 (1993) (alteration in original)). Under
      Rule 8(b), “[i]t is not enough that defendants are involved in offenses of the
      same or similar character; there must exist a transactional nexus in that the
      defendants must have participated in ‘the same act or transaction, or in the
      same series of acts or transactions,’ before joinder of defendants in a
      multiple-defendant trial is proper.” United States v. Jimenez, 513 F.3d 62,
      82-83 (3d Cir. 2008) (citing Fed. R. Crim. P. 8(b); Irizarry, 341 F.3d at 287
      n.4). Nevertheless, “[t]he mere allegation of a conspiracy presumptively
      satisfies Rule 8(b), since the allegation implies that the defendants named
      have engaged in the same series of acts or transactions constituting an
      offense.” Irizarry, 341 F.3d at 289 n. 5 (quoting United States v. Friedman,
      854 F.2d 535, 561 (2d Cir. 1988)).

      However, [i]f joinder is improper under Rule 8, “the Court must order

separate trials.” Adens, 2015 WL 894205, at *2 (citing United States v. Walker,

657 F.3d 160, 170 (3d Cir. 2011)) (“Rule 8 requires severance where defendants

were improperly joined.”).

      Even if defendants are properly joined under Rule 8, “the Court may sever

defendants or offenses under Rule 14 ‘[i]f it appears that a defendant or the

government is prejudiced by a joinder of offenses or of defendants in an indictment

or information or by such joinder for trial together.’” Id. (citing Fed.R.Crim.P. 14).

Further, “a district court should grant a severance under Rule 14 only if there is a

serious risk that a joint trial would compromise a specific trial right of one of the




                                          4
defendants, or prevent the jury from making a reliable judgment about guilt or

innocence.” Id. (quoting Zafiro, 506 U.S. at 539).

      There is a “heavy” burden on the defendant to show “clear and substantial

prejudice resulting in a manifestly unfair trial.” Id. (quoting United States v.

Eufrasio, 935 F.2d 553, 568 (3d Cir. 1991)). Additionally, “[e]ven when the risk of

prejudice is high, less drastic measures than severance (such as limiting

instructions) ‘often will suffice to cure any risk of prejudice.’” Id. (quoting Zafiro, 506

U.S. at 539). As such, “the appropriate question for the Court on a motion under

Rule 14 is whether the jury can ‘reasonably be expected to compartmentalize the

evidence as it relates to the separate defendants in view of its volume and limited

admissibility.’” Id. (quoting United States v. Serubo, 460 F.Supp. 689, 694 (E.D.

Pa. 1978) ); see also Jones, 2016 WL 3067010, *26 (“Rule 14 provides the court

discretion to order separate trials of counts, sever the defendants’ trials, or provide

any other relief that justice requires, if joinder of offenses appears to prejudice

either the defendant or the government.”) (citations omitted).



      III.   DISCUSSION

      The court will first consider whether joinder of the four remaining defendants

is proper under Rule 8(b). Since multiple defendants are charged in the present

case, the stricter standard of Rule 8(b), rather than the more permissive standard

                                            5
of Rule 8(a), governs Brown’s challenge to the joinder of defendants in a single

trial. See Irizarry, 341 F.3d at 287; see also U.S. v. Green, 563 Fed.Appx. 913,

916 (3d Cir. 2014) (“In multi-defendant cases, we have held ‘the tests for joinder

of counts and defendants is merged in Rule 8(b)’”) (citation omitted). In Green, id.,

the Third Circuit stated, “[t]o satisfy Rule 8(b),” “[i]t is not enough that defendants

are involved in offenses of the same or similar character; there must exist a

transactional nexus in that the defendants must have participated in ‘the same act

or transaction, or in the same series of acts or transactions.’” (quoting United

States v. Jimenez, 513 F.3d 62, 82-83 (3d Cir. 2008)).

      Here, since all four remaining co-defendants are charged in Count 1 of the

second superseding indictment, (Doc. 392), with conspiracy to distribute controlled

substances, i.e., heroin, cocaine, fentanyl, cocaine base (“crack”), and tramadol,

in violation of 21 U.S.C. §841(a)(1), §841(b)(1)(A) and (B), over the same time

period, i.e., from in or about 2013, to on or about June 2, 2020, this weighs in favor

of trying the defendants jointly. Further, the allegations in this drug trafficking

conspiracy count regarding their manner, means, and overt acts joins these co-

defendants. Also, as part of the conspiracy, the second superseding indictment

specifically alleges that Brown is responsible for the possession with intent to

distribute and distribution of 1 kilogram and more of heroin, and 40 grams and

more of fentanyl. Since the second superseding indictment shows that the stated

                                          6
count against Brown and his co-defendants is all part of the same drug trafficking

conspiracy scheme, the four remaining defendants are properly joined for trial

under Rule 8(b). See Walker, 657 F.3d at 170; Mayhams, 2018 WL 6524394, *4

(“The Third Circuit observed in Eufrasio that Rule 8(b) expressly authorizes joinder

of different substantive offenses under the umbrella of a single conspiracy

charge.”) (citing Eufrasio, 935 F.2d at 567). “Indeed, joinder of such coconspirators

in a single charging document is encouraged, as the claim of conspiracy provides

the requisite common link among defendants.” Mayhams, 2018 WL 6524394, *4

(internal quotations and citations omitted).

      As the court stated in United States v. Tutis, 167 F.Supp.3d 683, 693 (D. N.J.

2016), “any prejudice from a joint trial would be minimal, particularly because the

Indictment alleges that Defendant [ ] and his co-defendants [ ] engaged in a single

drug-trafficking conspiracy.” The Tutis court pointed out that “acts committed by

one co-conspirator in furtherance of the conspiracy become admissible against all

co-conspirators.” Id. (citations omitted). As such, “acts committed by one [co-

conspirator] in furtherance of the conspiracy were admissible against the other [co-

conspirators].” United States v. Hart, 273 F.3d 363, 370 (3d Cir. 2001).

      Thus, the court finds that Brown and his three co-defendants can be tried

together under Rule 8(b). See Mayhams, supra. See also United States v.

Thompson, 219 F.Supp.3d 502, 507 (M.D. Pa. 2016) (“A conspiracy charge

                                         7
‘provides a common link and demonstrates the existence of a common plan’ for

purposes of Rule 8(b).”) (citation omitted).

      The court will now consider if Brown is entitled to severance under Rule 14.

“Even though joinder was proper under Rule 8(b), severance may still be granted

pursuant to Federal Rule of Criminal Procedure 14 if the potential prejudice

outweighs the expense and time of separate trials that essentially retry the same

issue.” Mayhams, 2018 WL 6524394, *4 (citation omitted).

      “To establish a violation of Rule 14, a defendant must show that the ‘denial

of severance would lead to clear and substantial prejudice resulting in a manifestly

unfair trial.’” U.S. v. Staton, 605 Fed.Appx. 110, 114 (3d Cir. 2015) (citation

omitted). “A court should therefore grant a severance ‘only if there is a serious risk

that a joint trial would compromise a specific trial right of one of the defendants, or

prevent the jury from making a reliable judgment about guilt or innocence.’” Id.

(citing Zafiro v. United States, 506 U.S. 534, 539–40, 113 S.Ct. 933 (1993)).

Further, mere speculation and generalized allegations of prejudice by the

defendant are insufficient. Id.

      In his motion to sever, Brown raises the following three reasons why he

contends his trial should be severed from his co-defendants: (1) he may be denied

access to the exculpatory testimony of his co-defendants; (2) the jury is likely to




                                          8
find him guilty by association with his co-defendants; and (3) there may be Bruton

problems with statements made by his co-defendants.

      Brown simply speculates, without further elaboration or citation to anything

for support, that his co-defendants “may offer testimony for [him] at a separate trial

but will likely assert the Fifth Amendment right to remain silent in a joint trial.” (Doc.

341 at 2). Brown’s unsubstantiated claim fails to meet his heavy burden of

establishing a clear and substantial prejudice from a joint trial. “[B]are assertions

that co-defendants will testify are insufficient to warrant separate trials.” United

States v. Davis, 397 F.3d 173, 182 (3d Cir. 2005). In Davis, the Court indicated

that four factors must be considered when a defendant seeks a severance based

on his claim that his co-defendants may provide exculpatory testimony at trial,

namely: “(1) the likelihood of co-defendant’s testifying; (2) the degree to which such

testimony would be exculpatory; (3) the degree to which the testifying co-

defendants could be impeached; and (4) judicial economy.” Id. at 182-83.

Additionally, the Court “held that a defendant’s claim that his co-defendants would

testify on his behalf must be supported by the record, and the record must show

more than simply the defendant’s request for declaration of [his co-defendants’]

intent to testify.” Id.

      Brown argues that if he is jointly tried with his co-defendants, it may deprive

him of obtaining exculpatory testimony from a co-defendant. However, as the

                                            9
government points out, (Doc. 410 at 9), “[i]t is likely that Brown has no idea who

will testify against him and certainly has not definitively alleged that any of his co-

conspirators will testify on his behalf, which is a highly unlikely and speculative

assertion.” Also, as the government points out, “Brown does not identify even one

co-conspirator who he intends to call to testify on his behalf, nor does Brown

commit to testifying on his own behalf or for anyone else at any trial, joint or

separate.” (Id. at 10-11). Further, Brown has not provided an affidavit or any other

evidence indicating that any of his co-defendants intend to testify, and he does not

even specify the nature of any co-defendants’ alleged testimony and how such

testimony would be exculpatory in nature. As the court stated in Thompson, 219

F.Supp. 3d at 514-15, “[the defendant] provides no basis to believe any co-

defendants would testify, how such testimony would exculpate him, whether the

witnesses could be impeached, and why separate trials is not at odds with the

interests of judicial economy.” Thus, Brown’s unsubstantiated claim of testimonial

prejudice is not sufficient to support his request for severance. Id.

      Moreover, as the government, (Doc. 410 at 8-9), explains in its brief:

      Instantly, there is no prejudice that will result from trying all defendants in the
      same proceeding. As of this date, only four defendants remain who intend to
      proceed to trial. All seven [other] remaining defendants have agreed to plead
      guilty to their role in the conspiracy. A review of the Second Superseding
      Indictment and the discovery, particularly the wiretap evidence, shows how
      the drug trafficking activities of Brown and others are inter-connected
      conspiratorial activities. Testimony from cooperating witnesses will complete
      the inter-connected conspiratorial activities where wiretap evidence requires
                                          10
      explanation. That some of the co-conspirators engaged in the criminal
      conduct to a lesser or greater extent, does not provide a basis to unravel an
      otherwise seamless account of the inter-connected conspiratorial activities.

      Further, the government, (Id. at 9), states that “when dealing with

conspiracies, not all conspirators need to know the identities of their co-

conspirators or engage in the same conduct at the same time as others”, “[n]or

does the Government need to prove that each defendant knew all of the

conspiracy’s details, goals, or other participants or that fellow conspirators may

doubt the conduct of a co-conspirator.”

      The government also responds to Brown’s contention that he will be

prejudiced if the jury hears evidence about “his co-conspirators’ involvement in the

inter-connected criminal conspiracy”, (Id. at 10), and states:

      The evidence will show, [], that Brown was an intricate part of a large
      conspiracy; that he was tasked with carrying out a specific role in order to
      achieve the objectives of the conspiracy; and that he shared the overall
      objectives of the conspiracy. He is not charged as an isolated drug dealer.
      While it is true that Brown sold drugs to a select group of his own customers
      who will testify on behalf of the Government, Brown’s larger role in the
      conspiracy was to expand its geographic location, particularly into Ohio and
      North Carolina. He shared that plan with his co-conspirators and worked that
      plan with the assistance of his co-conspirators. That unified effort is properly
      evidenced jointly at trial with cooperators and wiretap evidence.

      Thus, the government indicates that a lot of the evidence at trial will be

introduced to prove the existence of the charged drug trafficking conspiracy

between Brown and his three co-defendants, and that the jury, if they so decide,


                                          11
can attribute some or all of that evidence to all defendants charged in the drug

trafficking conspiracy.

      The court finds that the reasons offered by Brown do not warrant severance

of his trial from his co-defendants. The court finds that Brown has failed to satisfy

the “heavy burden” to show that he is entitled to a separate trial. He has also failed

to “pinpoint clear and substantial prejudice” from the joinder of his trial with his

three co-defendants. United States v. Thompson, 219 F.Supp.3d at 507 (citation

omitted).

      At best, Brown has only shown that “severance [may increase] [his] chances

of acquittal” which is not sufficient. McGlory, 968 F.2d at 340. In Staton, 605

Fed.Appx. at 115, the court stated that “a defendant is not entitled to a severance

merely because evidence against a co-defendant is more damaging than the

evidence against the moving party.” (quoting Lore, 430 F.3d at 205). Nor has

Brown made a showing that the jury will not be able to compartmentalize any

evidence against him regarding the drug trafficking charge he faces. See id.

Additionally, the court will instruct the jury to “separately consider the evidence

against each defendant on each of the offenses charged” and, it will tell the jury

that its “decision on any one defendant or any one offense ... should not influence

[its] decision on any of the other defendants or offenses.” Id. As the Third Circuit

stated, id., “[j]urors are presumed to follow [the court’s] instructions.” (citation

                                         12
omitted). See Zafiro, 506 U.S. at 538-39 (“Moreover, Rule 14 does not require

severance even if prejudice is shown; rather, it leaves the tailoring of the relief to

be granted, if any, to the district court’s sound discretion.”)). 3

      Finally, insofar as Brown argues that he should be granted a separate trial

based on the Confrontation Clause, he has not specified any incriminating

statements made by a co-defendant that may be used against him. At the outset,

since Brown “presents nothing more than speculation about potential Bruton

issues, [] that does not provide a reason for severance.” Mayhams, 2018 WL

6524394, *6. Thus, “[a]s this matter presently stands ... there is no Bruton issue

and therefore no reason to grant a severance pursuant to Bruton.” Id. (citation

omitted).




      3The court will also give the jury Third Circuit Model Jury Instruction §3.15,
Separate Consideration: Multiple Defendants Charged With Different Offenses, in
order to reduce any prejudice to Brown and his co-defendants. Additionally, the
court will give the jury detailed instructions regarding a conspiracy as charged in
Count 1 of the second superseding indictment in this case, such as Third Circuit
Model Criminal Jury Instructions, §6.18.371C, §6.18.371D (Membership in the
Agreement: The government need not prove that a defendant knew everything
about the conspiracy or that he knew everyone involved in it, or that he was a
member from the beginning, and the government does not have to prove that the
defendant played a major or substantial role in the conspiracy.), §6.18.371E,
§6.18.371G, §6.18.371I, and §6.18.371K (The acts or statements of any member
of a conspiracy are treated as the acts or statements of all the members of the
conspiracy, if these acts or statements were performed or spoken during the
existence of the conspiracy and to further the objectives of the conspiracy.).

                                           13
      “In Bruton v. United States, 391 U.S. 123-24, 88 S.Ct. 1620 (1968), the

Supreme Court held that the introduction of a non-testifying defendant’s out-of-

court statement, which directly implicated his co-defendant by name, violated the

Confrontation Clause right of the co-defendant.” U.S. v. McLaughlin, 2013 WL

996266, *5 (M.D. Pa. March 13, 2013). As mentioned, Brown does not appear to

be certain if a Bruton problem exists in this case.

      Nonetheless, the government, (Doc. 410 at 12 n. 1), notes:

      In this case, the defendant Thompson provided a recorded confession at his
      arrest that primarily involved his own criminal activities but to some extent,
      he implicated other members of the conspiracy, including Brown. Of course,
      if defendant Thompson testifies at trial, then his entire statement may come
      into evidence. His co-defendants’ confrontation rights would not be
      implicated, because their attorneys will have the opportunity to test the
      credibility of Thompson’s statement on cross-examination, thereby dispelling
      any prejudice.

      While “a Bruton violation can occur if a statement is admitted into evidence

at trial that on its face incriminates the objecting defendant”, McLaughlin, 2013 WL

996266, *8 (citation omitted), here, Brown fails to identify any such statement.

Additionally, if any co-defendant, such as Thompson, testifies against Brown,

Brown will have his 6th Amendment right of confrontation since he will be able to

cross-exam the co-defendant at trial.

      The government recognizes that if Thompson does not testify at trial, “[a]ny

testimonial statement of a co-defendant that implicates the Bruton rule that is

offered during trial can be and will be redacted to comply with Bruton.” (Id. at 13).
                                         14
     Indeed, in U.S. v. Bhimani, 492 F.Supp.3d 376 (M.D. Pa. 2020), the court

considered the government’s motion in limine to allow the post-arrest statements

one defendant made that implicated his co-defendants. The defendants opposed

the motion and argued that they would be prevented from confronting their co-

defendant in violation of the Sixth Amendment and the Supreme Court’s decisions

in Bruton v. United States, and Crawford v. Washington, 541 U.S. 36, 124 S.Ct.

1354 (2004). The court in Bhimani, id. at 385, stated, “the Supreme Court

subsequent to Bruton clarified that the Confrontation Clause is not violated by the

admission of a non-testifying co-defendant’s confession with a proper limiting

instruction and redaction of the co-defendant’s statement.” (citing McLaughlin,

2013 WL 996266, *3 .

     The court in Bhimani also held that the co-defendant’s post-arrest

statements to the TFO’s during his interrogation were testimonial in nature. Id. at

386 (citing Crawford, 541 U.S. at 52, 68, 124 S.Ct. 1354 (holding that statements

to police interrogator are testimonial); U.S. v. Campbell, 507 Fed.Appx. 150, 154

(3d Cir. 2012) (defendant’s statements could be “considered testimonial if they

were ‘made under circumstances which would lead an objective witness

reasonably to believe that the statement would be available for use at a later

trial.’”)). As such, Thompson’s post-arrest statements to agents in this case would

appear to be testimonial in nature.

                                        15
      In short, the court will require the government to provide any statement of

Brown’s co-defendants before it seeks to admit such statement at trial so that the

court will be able to review the statement and determine whether it can be redacted

or whether it is inadmissible. “Under these circumstances, any potential prejudice

[to Brown] arising from a joint trial will be alleviated.” Mayhams, 2018 WL 6524394,

*6.

      Therefore, in balancing “the potential prejudice to the defendant [Brown]

against the advantages of joinder in terms of judicial economy”, which the court

must do, Tutis, 167 F.Supp.3d at 692, the court finds that a joint trial for all four

remaining defendants is appropriate. In fact, as the government notes, “even if

Brown’s case was severed, much of the evidence of his co-defendants’ drug

trafficking activities would still be admissible during a severed trial”, including

“many of the intercepted [wiretap] communications of co-defendants that implicate

Brown [which] would be admissible statements against interest under Federal Rule

of Evidence 804(b)(3) and co-conspirator statements under Federal Rule of

Evidence 801(d)(2)(E).” (Doc. 410 at 2-3). No doubt that, “[a]cts and statements of

co-conspirators in furtherance of the charged conspiracy are admissible even

against a single, severed defendant at trial, if the government satisfies Fed.R.Evid.

801(d)(2)(E) by proffering evidence of the existence of the conspiracy and the

defendant’s knowing membership in it.” Tutis, 167 F.Supp. 3d at 693. Thus, “even

                                         16
if the Court granted severance, much, if not all, of the evidence concerning

[Brown’s] alleged conspirators could still be presented as against him.” Id. (citation

omitted); see also McLaughlin, 2013 WL 996266, *8 (“Public interest in judicial

economy favors joint trials where, [as here], the same evidence would otherwise

be presented at separate trials of defendants charged with a single conspiracy.”)

(quoting Johnson v. Tennis, 549 F.3d 296, 302 (3d Cir. 2008)).



    IV.        CONCLUSION

          For the aforementioned reasons, Defendant Brown’s motion for severance

of his trial from his three co-defendants, (Doc. 339), is DENIED. Brown will be tried

jointly with his three remaining co-defendants on August 16, 2021. An appropriate

Order follows.



                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Court
Dated: July 2, 2021
20-108-04




                                         17
